Name: COMMISSION REGULATION (EC) No 1478/95 of 28 June 1995 repealing Regulations No 164/67/EEC, (EEC) No 1777/74 and (EEC) No 3011/79
 Type: Regulation
 Subject Matter: animal product;  processed agricultural produce;  trade policy;  foodstuff;  prices
 Date Published: nan

 29 . 6. 95 EN Official Journal of the European Communities No L 145/39 COMMISSION REGULATION (EC) No 1478/95 of 28 June 1995 repealing Regulations No 164/67/EEC, (EEC) No 1777/74 and (EEC) No 3011/79 the value of certain items to be used in calculating the import duties and sluice-gate prices for ovalbumin and lactalbumin ; Whereas Commission Regulation (EEC) No 3011 /79 (9), as last amended by Regulation (EEC) No 3714/92 (10), fixes the coefficients for calculating levies on derived poultrymeat products ; Whereas, in the light of the replacement of the levies and import duties and the suspension of sluice-gate prices, Regulations No 164/67/EEC, (EEC) No 1777/74 and (EEC) No 3011 /79 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Council Regulation (EC) No 3290/94 (2), and in particular Articles 5 (2) and 7 (4) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94, and in particular Article 5 (3) thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (4), as last amended by the Act of Accession of Austria, Finland and Sweden and by Council Regulation (EC) No 3290/94, and in particular Articles 3 and 5 (5) thereof, Whereas Commission Regulation No 164/67/EEC (*), as amended by Regulation (EC) No 3501 /93 (% fixed the factors for calculating levies and sluice-gate prices for derived egg products ; Whereas Commission Regulation (EEC) No 1777/74 Q, as last amended by Regulation (EEC) No 4156/87 (8), fixes HAS ADOPTED THIS REGULATION : Article 1 Regulations No 164/67/EEC, (EEC) No 1777/74 and (EEC) No 3011 /79 are hereby repealed . Article 2 This Regulation shall enter into force on 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49. P) Ol No L 349. 31 . 12. 1994. D . 105. (3j OJ No L 282, 1 . 11 . 1975, p. 77. (&lt;) OJ No L 282, 1 . 11 . 1975, p. 104. n OI No 129, 28 . 6 . 1967, p. 2578/67. (*) OJ No L 319, 21 . 12 . 1993, p. 25. P) OJ No L 186, 10 . 7. 1974, p. 19. (9) OJ No L 337, 29. 12. 1979, p . 65. H OJ No L 378 , 23. 12. 1992, p . 23 .(8) OJ No L 392, 31 . 12. 1987, p. 35 .